Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 1 of 27




          APPENDIX D
        Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 2 of 27


                                                                    Pasteur St., Pasteur 40 Bldg. 8th Floor
                                                                    Medawar, Achrafieh
                                                                    P.O.Box: 17-5429
      LAW OFFICES                                                   Beirut - Lebanon
Nabil B. Abdel-Malek____________________________________________
    ATTORNEY AT LAW                                                 Phone: +961 1 564105
                                                                    Fax: +961 1 564104
                                                                    Email: nabil@abdel-malek.com
                                                                    Website: www.abdel-malek.com

    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

    IN RE:

    EX PARTE APPLICATION OF IRAQ
    TELECOM LIMITED FOR AN EXPEDITED
    ORDER TO TAKE DISCOVERY                             Case No. _____________
    PURSUANT TO 28 U.S.C. § 1782

    Applicant.
                            DECLARATION OF NABIL ABDEL MALEK

             Pursuant to 28 U.S.C. § 1746, I, Nabil Abdel-Malek, declare under penalty of perjury as

    follows:

             1.     I am a practicing attorney with Nabil Abdel-Malek Law Offices, a firm located in

    Beirut, Lebanon. I have been a member of the Beirut Bar Association since 1987. I earned a

    bachelor’s degree in economics in 1982, as well as a master’s degree in economics in 1985, from

    the American University of Beirut in Beirut, Lebanon. I earned a bachelor’s degree in law and a

    master’s degree in private and corporate law from the Lebanese University in Beirut, Lebanon in

    1985 and 1990, respectively.      Lastly, I earned an executive master’s degree in business

    administration from the American University of Beirut in 2014. I speak three languages: Arabic,

    English, and French.

             2.     I submit this declaration in support of the application submitted by Iraq Telecom

    Limited (“Iraq Telecom”) for an order under 28 U.S.C. § 1782 permitting Iraq Telecom to take

    discovery from Citibank, N.A. (“Citibank”), the Bank of New York Mellon, N.A. (the “Bank of

                                                    1
    Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 3 of 27


New York Mellon”), HSBC Bank (USA), N.A. (“HSBC”), Standard Chartered International

(USA), Ltd. (“Standard Chartered”), and Wells Fargo Bank, N.A. (“Wells Fargo”) (collectively,

the “Correspondent Banks”) in the Southern District of New York (the “Application”).                            I

understand that Iraq Telecom seeks documents from the Correspondent Banks relating to, among

other things: (1) the relationship between (a) Korek Telecom LLC (“Korek”)—in which Iraq

Telecom is a major shareholder, holding an indirect interest of 44 percent—and (b) IBL Bank

SAL (“IBL Bank”); (2) USD loan payments by Korek to IBL Bank (the “IBL Loan”); and (3)

other USD payments relating to Korek’s business (collectively, the “Requested Discovery”). I

further understand that the Requested Discovery relates to (1) two pending complaints before the

Dubai International Financial Center (“DIFC”) Courts (the “DIFC Litigation”); (2) a pending

arbitration administered by the Lebanese Arbitration and Mediation Center (“LAMC”) (the

“LAMC Arbitration”); and (3) one pending and one contemplated arbitration administered by the

ICC (the “ICC Arbitrations”) (collectively, the “Foreign Proceedings”).

       3.      As Iraq Telecom’s counsel in the LAMC Arbitration, as well as the former

general counsel for Agility Public Warehousing Company, K.S.C.P. (“Agility”), a shareholder of

Iraq Telecom, I am familiar with the information set forth in this declaration either from personal

knowledge or on the basis of documents I have reviewed. These documents include the request

for arbitration filed by Iraq Telecom against IBL Bank, Korek, and International Holdings

Limited (“IHL”) in the LAMC (the “LAMC RFA”) on June 26, 2018, attached hereto as Exhibit

A.1 The facts and matters testified to are true to the best of my own knowledge and belief.

Because I submit this declaration specifically in support of the Application, it does not contain

each and every fact within my knowledge regarding the topics discussed herein.



1
       I certify that Exhibit A is a true and correct copy of the LAMC RFA, as filed in the LAMC Arbitration.



                                                       2
     Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 4 of 27


I.     AUTHORITY AND PROCEDURES OF THE CCIA-BML AND LAMC

       A.      Chambers of Commerce Industry and Agriculture

       4.      The Chambers of Commerce, Industry and Agriculture of Beirut Mt. Lebanon

(“CCIA-BML”) is a non-profit institution supported by the Lebanese government, which

provides a number of advisory services to both the government as well as member businesses.

Over 14,000 businesses have subscribed to the services of the CCIA-BML.2 It is led by a 26-

member Board of Directors, as well as a General Assembly.3

       5.      A main activity of the CCIA-BML is providing mediation and arbitration services

through its subdivision: the Lebanese Arbitration and Mediation Center (the “LAMC”).4

       B.      The Lebanese Arbitration and Mediation Center

       6.      The LAMC “is the sole institution that provides administration and monitoring

services for arbitration proceedings in Lebanon.”5 The LAMC and, more specifically, the Court

of Arbitration (the “LAMC Court”) exercise general oversight over the arbitration process,

including (i) confirming the appointment of the arbitrator or panel of arbitrators selected by the

parties (hereinafter, the “Arbitrator”) (Lebanese Arbitration Center (“LAC”) Rules Art. 2, Cl. 1);

and (ii) fixing the amount of advance costs (i.e., the amount of money the parties must pay the

LAMC Court before the arbitration to cover any costs that will be incurred during such

arbitration) (LAC Rules Art. 9, Cl. 1).



2
         Profile, CHAMBER OF COMMERCE, INDUSTRY & AGRICULTURE            OF   BEIRUT & MT. LEBANON,
https://www.ccib.org.lb/en/?p=post&id=3 (last accessed Jun. 14, 2018).
3
         Board of Directors, CHAMBER OF COMMERCE, INDUSTRY & AGRICULTURE      OF   BEIRUT & MT. LEBANON,
https://www.ccib.org.lb/en/?p=post&id=5.
4
      Arbitration & Mediation, CHAMBER OF COMMERCE, INDUSTRY & AGRICULTURE              OF   BEIRUT & MT.
LEBANON, http://www.ccib.org.lb/en/?p=post&id=8 (last accessed Jun. 13, 2018).
5
       Id.



                                                  3
     Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 5 of 27


       7.      The LAMC Court is also responsible for administering the LAC Rules, which

govern arbitrations occurring under the authority of the LAMC.6

       8.      The LAMC Court does not preside over individual arbitrations; rather, it oversees

the conduct and awards of the Arbitrator appointed by the parties or the LAMC Court itself.

LAC Rules Art. 2 Cls. 2-3. The LAMC Court also resolves challenges to the Arbitrator (LAC

Rules Art. 2 Cl. 8), as well as challenges to the jurisdiction of the LAMC over the arbitration

(LAC Rules Art. 8 Cl. 3). Lastly, the LAMC Court must approve all draft awards issued by the

arbitral tribunal before they are finalized and announced to the parties. LAC Rules Art. 21.

        9.     By contrast, the Arbitrator will (i) review the parties’ submissions, including any

documentary evidence they submit with said submissions (LAC Rules Art. 14, Cl. 1); (ii) appoint

any necessary expert witnesses and review their reports (LAC Rules Art. 14, Cl. 2); (iii)

administer the arbitration hearing (LAC Rules Art. 15, Cl. 4); and (iv) draft the award based on

the evidence received (LAC Rules Art. 21).

       10.     A party may initiate an arbitration under the LAC Rules by submitting a request

for arbitration, along with supporting documentation relating to the case, to the Secretariat

General of the LAMC Court. LAC Rules Art. 3, Cl. 1. The proceedings then move apace,

including the request being forwarded to the adverse party, who responds with an answer and

any counterclaims. LAC Rules Art. 3, Cl. 3, Art. 4, Cl. 1. An Arbitrator is appointed to preside

over the arbitration, and render a final award. LAC Rules Art. 2, Cl. 3, Art. 18, Cl. 1. In

addition, the merits decisions of the Arbitrator are final and binding on the parties.

       11.     Because the Correspondent Banks are not parties to the LAMC Arbitration, Iraq

Telecom cannot obtain the Requested Discovery through the LAMC Court or Arbitrator, which


6
      Arbitration & Mediation, CHAMBER OF COMMERCE, INDUSTRY & AGRICULTURE          OF   BEIRUT & MT.
LEBANON, http://www.ccib.org.lb/en/?p=post&id=8 (last accessed Jun. 13, 2018).



                                                  4
      Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 6 of 27


do not have jurisdiction over the Correspondent Banks. Accordingly, Iraq Telecom must seek

the Requested Discovery through other means, such as the Application.

II.     LAC RULES PERTAINING TO DISCOVERY AND THE DISCLOSURE OF
        EVIDENCE

        14.      The Arbitrator may consider evidence in the form of “relevant documents,”

witness statements and expert opinions in evaluating the case and issuing a decision. The LAC

Rules state, “The [Arbitrator] shall proceed within as short a time as possible to establish the

facts of the case by all appropriate means.” LAC Rules Art. 14 Cl. 1. The LAC Rules, however,

do not set forth specific discovery or evidentiary procedures or requirements, including for the

submission of evidence to the arbitrator. LAC Rules Art. 14, Cls. 1-2.

        15.      Based on my experience with arbitrations administered by the LAMC, I am

familiar with its evidentiary procedures generally, and further am aware that the LAC Rules

would not prevent Iraq Telecom from obtaining, or an Arbitrator from considering, financial or

banking records obtained from third-parties, such as the Requested Discovery. Therefore, the

Application for the Requested Discovery does not constitute a circumvention of the LAC Rules

or the LAMC Court procedures.

III. LAC RULES PERTAINING TO EVIDENCE GATHERED FROM FOREIGN
AND INTERNATIONAL TRIBUNALS

        16.      Although the LAC Rules do not specifically set forth procedures for collecting

evidence from foreign jurisdictions, the LAC Rules do not preclude or prohibit the use of

evidence obtained abroad. Indeed, based on my experience, in practice, arbitral tribunals acting

under the authority of the LAC Rules will accept and consider evidence collected from foreign

jurisdictions.

        17.      In sum, the LAMC Arbitrator will accept evidence lawfully gathered abroad

including by foreign courts or through foreign litigation.


                                                 5
      Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 7 of 27


IV.     IRAQ TELECOM’S LAMC ARBITRATION

        A.    Summary of Claims and Relief Sought

        18.   In the LAMC RFA, Iraq Telecom alleges that Sirwan Saber Mustafa Barzani

(“Mr. Barzani”), a shareholder and director of Korek, and IBL Bank fraudulently induced Iraq

Telecom to enter into an agreement, pursuant to which Iraq Telecom subordinated hundreds of

millions of dollars in debts owed to it by IHL and Korek in favor of the USD 150 million loan

from IBL Bank to Korek (the “Subordination Agreement”).

        19.   Based on the above, Iraq Telecom seeks the following relief from the LAMC

arbitrator:

              i.      An order declaring the Subordination Agreement null and void or
                      alternatively that it has lapsed and is no longer in force and effect;

              ii.     An order that IBL Bank pay damages to Iraq Telecom in an amount to be
                      determined during the course of this arbitration; and

              iii.    Damages, expenses relating to the LAMC Arbitration, and legal fees.

        B.    Status of Proceedings

        20.   Clause 5.2 of the Subordination Agreement requires that any dispute arising out

of or relating to the Agreement must be resolved by binding arbitration “in accordance with the

Rules of Conciliation and Arbitration of the Beirut Chamber of Commerce and Industry.”

        21.   Pursuant to this provision, Iraq Telecom filed the LAMC RFA on June 26, 2018.

On August 17, 2018, IBL Bank sought a 45-day extension to respond to the LAMC RFA. On

August 31, the LAMC granted IBL Bank’s request and extended the deadline to submit its

response until October 8, 2018.



                                            *****




                                               6
  Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 8 of 27




       I declare under penalty of perjury under the laws of the United States and Lebanon that

the foregoing is true and correct.

       Executed in Beirut, Lebanon, on this the 18th of September, 2018.




                                                   Nabil Abdel Malek




                                               7
Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 9 of 27




                 Exhibit A
Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 10 of 27




           IN THE MATTER OF AN ARBITRATION UNDER
      THE RULES OF CONCILIATION AND ARBITRATION OF THE
         BEIRUT CHAMBER OF COMMERCE AND INDUSTRY



                     IRAQ TELECOM LIMITED
                       (United Arab Emirates)

                                                              Claimant
                                    v.


                            IBL BANK SAL
                              (Lebanon)

                 KOREK TELECOM COMPANY LLC
                            (Iraq)

               INTERNATIONAL HOLDINGS LIMITED
                      (United Arab Emirates)

                                                           Respondents

               ______________________________________

                    REQUEST FOR ARBITRATION
               ______________________________________


                    Kirkland & Ellis International LLP
                             30 St Mary Axe
                           London, EC3A 8AF
                            United Kingdom

                                Jones Day
                           2 rue Saint-Florentin
                               75001 Paris
                                  France

                     Nabil Abdel-Malek Law Offices
                     Achrafieh, Medawar, Pasteur Str.
                       Pasteur 40 Bldg, 8th Floor
                         Postal Code 2072 6801
                        P.O.Box 17-5429, Beirut
                                 Lebanon

                        Counsel for the Claimant

                              26 June 2018
   Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 11 of 27




                                               TABLE OF CONTENTS



(A) THE PARTIES ............................................................................................................... 4
        A.1 The Claimant ........................................................................................................... 4
        A.2 The Respondents ..................................................................................................... 5
(B)     THE DISPUTE ............................................................................................................... 7
        B.1 Background ............................................................................................................. 7
        B.2 Entry into the IBL Loan and the Subordination Agreement ................................. 10
        B.3 Extension of the IBL Loan and lapse of the Subordination Agreement ............... 11
        B.4 Korek’s failure to repay the IBL Loan .................................................................. 12
        B.5 The true nature of the IBL Loan ........................................................................... 13
(C) THE ARBITRATION AGREEMENT ....................................................................... 16
(D) RELIEF SOUGHT ....................................................................................................... 16
(E)     COMMENTS AS TO PROCEDURE ......................................................................... 17




                                                                 2
     Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 12 of 27




                                          INTRODUCTION

1.        Iraq Telecom Limited (“IT Ltd.”) hereby files this Request for Arbitration pursuant to
          (i) Clause 5.2 of the subordination agreement entered into on or around 14 December
          2011 between IBL Bank SAL (“IBL”), Korek Telecom Company LLC (“Korek”),
          International Holdings Limited (“International Holdings”) and IT Ltd. (the
          “Subordination Agreement”); 1 and (ii) the Rules of Conciliation and Arbitration of
          the Beirut Chamber of Commerce and Industry (the “Rules”).

2.        Pursuant to Article 3(2) of the Rules, the Claimant sets out the following in this Request
          for Arbitration:

          (a)     the name, description, address, and contact details of each of the parties and
                  their respective representatives;

          (b)     a statement of the Claimant’s case describing the nature and circumstances of
                  the dispute giving rise to the claims and the basis upon which the claims are
                  made;

          (c)     details of the relevant agreements, including the arbitration agreement;

          (d)     a statement of the relief sought; and

          (e)     IT Ltd.’s comments as to procedure, including as to the number of arbitrators.

3.        In summary, the dispute centres around an elaborate fraud orchestrated by certain
          stakeholders and representatives of Korek with IBL’s knowledge and cooperation. This
          resulted in fraudulently inducing the Claimant to enter into the Subordination
          Agreement, pursuant to which it agreed to subordinate certain obligations and liabilities
          owed to it by International Holdings and Korek in favour of a USD 150 million loan
          extended by IBL to Korek.

4.        As further set out below, the Claimant therefore seeks damages for the losses it has
          suffered as a result of IBL’s actions, as well as a declaration that the Subordination
          Agreement is null and void and/or no longer in force and effect.




1
     Subordination Agreement (Exhibit C-1).

                                                  3
     Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 13 of 27




(A)     THE PARTIES

A.1     The Claimant

5.      IT Ltd. is a private company limited by shares, incorporated in the Dubai International
        Financial Centre (“DIFC”) with registered number 1019, having its registered office
        at:

              Unit 11, Level 3
              Gate Village Building 10
              Dubai International Financial Centre
              Dubai, 507043
              United Arab Emirates

6.      IT Ltd. is ultimately owned by Agility Public Warehousing Company K.S.C.
        (“Agility”) and Orange S.A. (formerly France Télécom S.A.) (“Orange”).

7.      IT Ltd. has duly authorised Kirkland & Ellis International LLP, Jones Day and Nabil
        Abdel-Malek Law Offices to represent it in these proceedings. All communications in
        these proceedings intended for the Claimant should be addressed as follows:

              KIRKLAND & ELLIS INTERNATIONAL LLP
              30 St. Mary Axe
              London EC3A 8AF
              United Kingdom

              Telephone: +44 (0)20 7469 2000
              Fax: +44 (0)20 7469 2001

              Attention:
              Chris Colbridge (chris.colbridge@kirkland.com)
              Rajinder Bassi (rajinder.bassi@kirkland.com)
              Philipp Kurek (philipp.kurek@kirkland.com)
              Kartikey Mahajan (kartikey.mahajan@kirkland.com)

              JONES DAY
              2 rue Saint-Florentin
              75001 Paris

                                               4
     Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 14 of 27




            France

            Telephone: + 33 1 56 59 39 39
            Fax: +33 1 56 59 39 38

            Attention:
            Jean-Pierre Harb (jpharb@jonesday.com)
            Ileana Smeureanu (ismeureanu@jonesday.com
            Alexandre Meyniel (ameyniel@jonesday.com)

            NABIL ABDEL-MALEK LAW OFFICES
            Achrafieh, Medawar, Pasteur Str., Pasteur 40 Bldg, 8th Floor
            Postal Code 2072 6801
            P.O.Box 17-5429 - Beirut - Lebanon

            Telephone: + 961 1 564105
            Fax: + 961 1 564104

            Attention:
            Nabil Abdel-Malek (nabil@abdel-malek.com)

A.2     The Respondents

8.      The Respondents in this arbitration are IBL, Korek, and International Holdings.

9.      IBL is a joint-stock company registered with the Commercial Registry of Beirut under
        number 10472 and whose registered office is located at:

            Al Itihadia Building
            Charles Malek Avenue
            Achrafieh, Beirut
            Lebanon

10.     Korek is a company incorporated with the Registration Directorate of Companies of the
        Kurdistan Regional Government of Iraq with registered number 167 and whose
        registered office is located at:

            45 Kurdistan Street
            Pirmam


                                              5
    Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 15 of 27




              Erbil
              Kurdistan
              Republic of Iraq

11.      International Holdings is a private company limited by shares incorporated in the DIFC
         with registered number 1020, having its registered office at:

              Unit 11, Level 3
              Gate Village Building 10
              Dubai International Financial Centre
              Dubai 507043
              United Arab Emirates 2

12.      Pursuant to Clause 2 of the Subordination Agreement, any notice to International
         Holdings should also be copied to:

              Nawzad Junde
              English Village
              Villa 203
              Erbil, Kurdistan
              Republic of Iraq

              and

              Ehab Aziz
              Agility Logistics Head Office
              Sulaibia, 6th Ring Road
              Near Land Customs Clearing Area
              PO Box 25418, 13115
              Safat, Kuwait




2
    The address specified for International Holdings in Clause 2 (Notices) of the Subordination Agreement (Suite
    904, Level 9, Park Place, Sheikh Zayed Road, PO Box 506672, Dubai, United Arab Emirates) is for
    International Holdings’ previous registered office and it is IT Ltd.’s understanding that it is no longer in use.

                                                         6
    Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 16 of 27




(B)     THE DISPUTE

B.1     Background

13.     As noted above, the dispute centres around an elaborate fraud orchestrated by certain
        stakeholders and representatives of Korek with IBL’s knowledge and cooperation. This
        resulted in fraudulently inducing the Claimant to enter into the Subordination
        Agreement, pursuant to which it agreed to subordinate certain obligations and liabilities
        owed to it by International Holdings and Korek in favour of a USD 150 million loan
        extended by IBL to Korek.

14.     Korek is an Iraqi telecommunications company founded in 2000 by a number of high
        net worth Iraqi individuals (the “Original Shareholders”), including Mr. Sirwan Saber
        Mustafa (also known as and defined herein as “Mr. Barzani”), a member of the
        prominent and politically connected Iraqi Barzani family. Initially, Korek only held a
        regional mobile telephone licence for Kurdistan. Then, in 2007, Korek was awarded a
        mobile telecommunications licence to operate nationwide (the “License”) 3 by the Iraqi
        Communications and Media Commission (the “CMC”), the regulatory authority
        responsible for the licensing, management and oversight of the telecommunications
        industry in Iraq.

15.     Pursuant to the terms of the License, Korek was required to pay a licence fee of
        USD 1,250 million, payable in a number of instalments, together with interest accruing
        on the unpaid instalments. As Korek did not have sufficient funds to pay the second
        instalment of the licence fee, Korek sought external funding. It was in this context that
        Agility first invested in Korek. Accordingly, in September 2007 Agility made an
        investment of USD 250 million into Korek, structured as a convertible senior loan note.
        The USD 250 million that Agility invested was transferred directly from Agility’s bank
        account to the CMC’s bank account.

16.     By late 2009, it became clear that Korek needed further financial support and additional
        technical expertise to roll out its network outside of Kurdistan into the rest of Iraq. In




3
    License Agreement between the CMC and Korek dated August 2007 (Exhibit C-2).

                                                  7
  Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 17 of 27




      this context, Agility identified Orange, a French multinational telecommunications
      corporation, as a suitable joint venture partner.

17.   In 2011, it was decided that a joint venture would be set up between Korek’s existing
      shareholders and Agility and Orange, pursuant to which Agility and Orange would
      invest approximately USD 800 million into Korek (structured as debt and equity) in
      return for an indirect stake of 44% in Korek.

18.   A holding structure was devised pursuant to which:

      (a)      Korek’s entire shareholding was transferred to International Holdings, a DIFC
               holding company;

      (b)      Agility and Orange would hold their 44% stake in International Holdings via IT
               Ltd., a DIFC holding company; and

      (c)      the Original Shareholders would hold their 56% stake in International Holdings
               via a Cayman holding company, Korek International (Management) Ltd. (“CS
               Ltd.”).

19.   The group’s structure following implementation of the above transaction is set out
      below:




                 (The remaining part of this page has been intentionally left blank)




                                              8
    Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 18 of 27




               Agility Public Warehousing                                                                                  Original
                                                                      Orange S.A.                                        Shareholders
                     Company KSC
                                                                      (France)(b)                                          (Iraq)(c)
                        (Kuwait)(a)

                                              54%                    46%                                                            100%

                                                                                                                     Korek International
                                         Iraq Telecom Limited
                                                                                                                     (Management) Ltd.
                                                (DIFC)
                                                                                                                      (Cayman Islands)

                                                                            44%                                  56%

                                                                              International Holdings
                                                                                     Limited
                                                                                      (DIFC)

                                                                                               100%

                                                                           Korek Telecom Company
                                                                                     LLC
                                                                                    (Iraq)



         (a)
                Agility’s interest is held indirectly via a number of holding entities, including amongst others Alcazar Capital Partners (Cayman
                Islands).

         (b)
                Orange’s interest is held indirectly via a number of holding entities, including amongst others Atlas Services Nederland B.V.
                (the Netherlands).

         (c)
                It is understood that on or around the time of the joint venture transaction, Mr. Aso Ali acquired an interest in CS Ltd. and that
                CS Ltd. is jointly owned by the Original Shareholders and Mr. Ali.


20.      As part of the transaction, IT Ltd. also extended a USD 285 million loan to International
         Holdings (the “IT-IH Loan”), 4 which International Holdings on-lent to Korek pursuant
         to a back-to-back loan agreement (the “IH-Korek Loan”). 5 Separately, Korek provided
         a guarantee to IT Ltd. guaranteeing International Holdings’ obligations under the IT-
         IH Loan (the “Korek Guarantee”). 6

21.      Although it would have been appropriate for CS Ltd. to also provide funding to
         International Holdings, not only did it not provide any funding, but it also defaulted on
         its contractual payment obligation towards International Holdings under a subscription

4
    Facility agreement for a USD 285 million facility between International Holdings and IT Ltd. dated 27 July
    2011 (Exhibit C-3).
5
    Shareholder loan agreement between International Holdings and Korek dated 27 July 2011 (Exhibit C-4).
6
    Guarantee made by Korek in favour of IT Ltd. dated 27 July 2011 (Exhibit C-5).

                                                                       9
     Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 19 of 27




          agreement pursuant to which the transaction was implemented. As a result, the IT-IH
          Loan, and the equity contributions made by IT Ltd. as part of the transaction, were the
          sole source of funding to International Holdings and thereby to Korek.

22.       Mr. Barzani remains Korek’s single largest indirect shareholder (holding 75% of CS
          Ltd. and thus indirectly 42% of Korek). 7 In addition, Mr. Barzani acts as Korek’s
          managing director and a director and chairman of the International Holdings Board of
          Directors (the “IH Board”) and the Korek Supervisory Committee (the “KSC”). 8

B.2       Entry into the IBL Loan and the Subordination Agreement

23.       In December 2011, less than one year from the date of the investment by IT Ltd., Korek
          required additional funds to pay an instalment of the licence fee. It was in this context
          that Mr. Barzani and one of his close associates, Mr. Raymond Rahmeh (a CS Ltd.
          appointee to the IH Board and the KSC, and frequent representative of Mr. Barzani and
          CS Ltd.) arranged for Korek to obtain a USD 150 million loan from IBL at an interest
          rate of 13.25% (the “IBL Loan”). 9

24.       Although IT Ltd. was surprised by the stringent proposed commercial terms of the IBL
          Loan, IT Ltd. approved Korek’s entry into the IBL Loan on the basis of representations
          by Mr. Barzani and Mr. Rahmeh that the IBL Loan was an unsecured third-party bank
          loan on market terms and that IBL was the only bank willing to provide funding. The
          unsecured nature of the IBL Loan was reflected in the legal documentation related to
          the IBL Loan. 10

25.       Furthermore, as a precondition to the IBL Loan being made available to Korek, IT Ltd.
          was required to enter into the Subordination Agreement and in doing so subordinate its
          rights under the IT-IH Loan and the Korek Guarantee to IBL’s rights under the IBL
          Loan.




7
     Letter from Korek to the CMC dated 24 April 2013 (Exhibit C-6).
8
     The IH Board and KSC are made up of seven members each. Four members of the IH Board/KSC are
     appointed by CS Ltd. and the remaining three are appointed by IT Ltd.
9
     Term Loan Agreement between IBL, Korek and Mr. Barzani dated 21 December 2011 (the “IBL Loan
     Agreement”) (Exhibit C-7).
10
     See, for example, Clause 7.1.6 of the IBL Loan Agreement (Exhibit C-7).

                                                     10
     Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 20 of 27




26.       Separately, pursuant to the IBL Loan Agreement, Mr. Barzani provided IBL with a
          personal guarantee, guaranteeing Korek’s obligations (including full repayment of the
          IBL Loan) under the IBL Loan Agreement (the “Barzani Guarantee”). 11 IT Ltd., in
          turn, agreed to indemnify Mr. Barzani for its pro rata share of any amounts Mr. Barzani
          may have to pay pursuant to the Barzani Guarantee. 12

B.3       Extension of the IBL Loan and lapse of the Subordination Agreement

27.       USD 40 million of the IBL Loan (the “Short Term Loan”) was repayable by 21 July
          2012, with the remaining USD 110 million (the “Long Term Loan”) repayable 21 June
          2014. 13 However, pursuant to a supplemental agreement dated 21 July 2012 between
          IBL, Korek, and Mr. Barzani, IBL agreed to extend the Short Term Loan until
          1 February 2013 in return for a 1% waiver fee (i.e. USD 400,000), and accordingly
          entered into a supplemental agreement to the IBL Loan Agreement (the “First
          Extension”). 14 Pursuant to a supplemental agreement to the Subordination Agreement,
          IT Ltd. agreed that the Subordination Agreement would remain in full force and effect
          and would extend to the IBL Loan Agreement as amended and supplemented pursuant
          to the First Extension. 15

28.       Furthermore, on 1 February 2013 the parties to the IBL Loan Agreement again agreed
          to extend the Short Term Loan for another year until 1 February 2014, and accordingly
          entered into a further supplemental loan agreement (the “Second Extension”). 16 IT Ltd.
          again agreed to enter into a supplemental subordination agreement, confirming its
          agreement that the Subordination Agreement would remain in full force and effect and
          would extend to the IBL Loan Agreement as amended and supplemented pursuant to
          the Second Extension. 17




11
     IBL Loan Agreement (Exhibit C-7), Clause 6.
12
     Deed of Indemnity entered into between IT Ltd., Mr. Barzani, Korek and International Holdings (Exhibit C-
     8).
13
     IBL Loan Agreement (Exhibit C-7), Clause 3.1.
14
     Supplemental Agreement to the IBL Loan Agreement dated 21 July 2012 (Exhibit C-9).
15
     Supplemental Agreement to the Subordination Agreement dated 21 July 2012 (Exhibit C-10).
16
     Supplemental Agreement to the IBL Loan Agreement dated 1 February 2013 (Exhibit C-11).
17
     Supplemental Agreement to the Subordination Agreement dated 1 February 2013 (Exhibit C-12).

                                                      11
     Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 21 of 27




29.       Under the IBL Loan Agreement, as amended, the Short Term Loan was therefore due
          and payable by Korek by 1 February 2014, and the Long Term Loan by 21 June 2014.
          However, on or around 21 June 2014, the parties to the IBL Loan Agreement agreed a
          further extension of the loans, extending the Short Term Loan until 31 January 2015
          and the Long Term Loan until 21 June 2015 (the “Third Extension”). 18

30.       Crucially, however, IT Ltd. did not agree to any further extension or variation of the
          Subordination Agreement in respect of the Third Extension. IT Ltd. did not agree to the
          continued subordination of its rights for yet another extension of the IBL Loan.

31.       The Subordination Agreement (as amended) refers solely to the IBL Loan Agreement
          dated 14 December 2011, as amended on 21 July 2012 and 1 February 2013 pursuant
          to the First Extension and Second Extension. It does not, however, refer to the IBL
          Loan Agreement as amended or varied from time to time and does not contain any
          language indicating it was the intention of the parties for the subordination to remain in
          place no matter the status of the IBL Loan.

32.       Accordingly, upon variation and extension of the IBL Loan pursuant to the Third
          Extension, the Subordination Agreement lapsed with the effect that the IT-IH Loan and
          the Korek Guarantee were no longer subordinated to the IBL Loan.

B.4       Korek’s failure to repay the IBL Loan

33.       When International Holdings failed to make interest payments to IT Ltd. under the IT-
          IH Loan and failed to repay the loan when due on 14 June 2015, IT Ltd. issued a Notice
          of Default under the IT-IH Loan on 18 June 2015. 19

34.       Shortly thereafter, on 9 July 2015, IBL wrote to Korek, purporting to invoke an Event
          of Default under the IBL Loan on the basis that Korek had failed to repay the IBL Loan
          pursuant to the terms of the Third Extension which, as noted above, required the Short
          Term Loan to be repaid by 31 January 2015 and the Long Term Loan by 21 June 2015. 20
          IBL demanded repayment of the IBL Loan by 9 August 2015, whilst also purporting to


18
     See, for example, the letter from IBL to Korek dated 9 July 2015 (Exhibit C-13).
19
     Letter from IT Ltd. to International Holdings and Korek dated 18 June 2015 (Exhibit C-14); see also letter
     from IT Ltd. to International Holdings dated 24 June 2017 (Exhibit C-15).
20
     Letter from IBL to Korek dated 9 July 2015 (Exhibit C-13).

                                                       12
     Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 22 of 27




          invoke the terms of the Subordination Agreement. As set out in Section B.5 below, it
          has since become apparent that the IBL Loan is, and at the relevant time was, in fact
          fully cash collateralised, and IBL’s purported Notice of Default was sent only to further
          a sham arrangement between Mr. Barzani and IBL, to the detriment of IT Ltd. and
          designed to prevent IT Ltd. from ever being able to recover its USD 285 million loan.

35.       When Korek failed to repay the loan by the requested date, IBL wrote to Korek once
          again on 15 September 2015, granting Korek yet another extension of the IBL Loan
          until 15 October 2015. IBL again conditioned its extension of the IBL Loan (amongst
          other things) upon “continued compliance with the terms of the Subordination
          Agreement.” 21 At no point did IT Ltd. agree to such subordination. However,
          International Holdings has since refused (and continues to refuse) to repay the IT-IH
          Loan on the basis of the Subordination Agreement. 22

36.       Korek failed to repay the IBL Loan by 15 October 2015 - and in fact has not repaid the
          IBL Loan as at the date hereof. However, as far as the Claimant is aware, to date IBL
          has not taken any steps to recover its loan from Korek under the IBL Loan Agreement
          or from Mr. Barzani under the Barzani Guarantee.

37.       After sending its two letters in June and September 2015, IBL took no further steps to
          seek repayment of the IBL Loan for almost two years. Then, on 30 August 2017, IBL
          unexpectedly wrote to Korek insisting on full repayment of the IBL Loan, but at the
          same time also demanding “additional collateral” to secure the loan. 23

B.5       The true nature of the IBL Loan

38.       As noted in Section B.2 above, the Claimant entered into the Subordination Agreement
          on the understanding that the IBL Loan was a third party bank loan on market terms
          provided against a personal guarantee from Mr. Barzani without any collateral.




21
     Letter from IBL to Korek dated 15 September 2015 (Exhibit C-16).
22
     See, for example, letter from CS Ltd. to IT Ltd. dated 5 July 2017 (Exhibit C-17); letter from IT Ltd. to CS
     Ltd. dated 25 July 2017 (Exhibit C-18); letter from International Holdings to IT Ltd. dated 27 July 2017
     (Exhibit C-19); and letter from CS Ltd. to IT Ltd. dated 8 August 2017 (Exhibit C-20).
23
     Letter from IBL to Korek dated 30 August 2017 (Exhibit C-21).

                                                       13
     Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 23 of 27




39.       However, it has since come to the Claimant’s attention that, contrary to the express
          terms of the IBL Loan Agreement, 24 the loan is in fact fully cash collateralised. In truth,
          the IBL Loan is nothing more than a sham arrangement designed to benefit Mr. Barzani.

40.       First, the Claimant notes that statements in IBL’s own annual reports since 2012 appear
          to reference the IBL Loan and the fact that it is cash collateralised. For example, IBL’s
          Annual Report for 2016 states that:

               “Performing corporate loans to large enterprises, outstanding at year end
               2016 and 2015, include an amount of LBP226billion related to a non-resident
               customer which is covered by LBP234billion cash collateral. Related interest
               income and expense amounted to LBP30.7billion and LBP28.83billion
               respectively during 2016 and 2015.” 25

41.       The IBL Loan of USD 150 million equates to approximately LBP 226 billion (l USD =
          1,506.60 LBP), which accords with the amount of the performing corporate loan to a
          “non-resident customer” referenced in IBL’s accounts. Furthermore, the interest due on
          this loan for 2015 is said to be LBP 30.7 billion which is just over 13% of the principal
          amount said to be owing. This also accords with the interest rate of the IBL Loan of
          13.25%.

42.       Moreover, IBL’s demand in August 2017 for “additional collateral” further confirms
          the Claimant’s belief that the IBL Loan is, in fact, already cash collateralised.

43.       Secondly, the Claimant has since learnt that IBL entered into a secret arrangement with
          Mr. Barzani pursuant to which IBL undertook to pay to Mr. Barzani an amount equal
          to 12.75% of the 13.25% total interest received by IBL under IBL Loan Agreement. In
          other words, IBL agreed to “kick back” to Mr. Barzani more than 96% of the interest
          expense paid to it by Korek.

44.       Based on the above, Mr. Barzani secretly provided cash collateral to secure the IBL
          Loan as part of an arrangement designed to do the following:




24
     IBL Loan Agreement (Exhibit C-7), Clause 7.1.6; the IBL Loan is stated to be an “unsecured” obligation.
25
     IBL 2016 Annual Report (Exhibit C-22), p. 59.

                                                      14
     Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 24 of 27




          (a)      to prioritise Mr. Barzani’s creditor rights over those of IT Ltd. (in particular
                   because, as noted above, one of the conditions of IBL granting the loan was that
                   it should take priority over the IT-IH Loan); and

          (b)      to enable Mr. Barzani to extract funds from Korek by having Korek mask these
                   as interest payments to IBL.

45.       Therefore, the effect of the arrangement is that the IBL Loan is, in reality, nothing more
          than a shareholder loan provided by Mr. Barzani with the benefit of a subordination
          agreement vis-a-vis the IT-IH Loan. Korek is paying 13.25% interest on what is in
          reality a fully collateralised loan, for which an appropriate market rate would be
          significantly lower (as reflected by the arrangement between IBL and Mr. Barzani). Mr.
          Barzani and Mr. Rahmeh did not disclose this position to the Claimant, nor was it
          disclosed to any of the Claimant’s representatives on the IH Board or the KSC.

46.       The existence of such secret cash collateral also explains why IBL has taken no action
          whatsoever to recover the IBL Loan. Instead, save for sending a small handful of letters
          over the course of the last three years since Korek defaulted on the IBL Loan, IBL has
          been perfectly content to maintain the status quo. Furthermore, despite repeated
          information requests by IT Ltd. and its representatives, the existence of the cash
          collateral has never been denied by IBL, Mr. Barzani, CS Ltd., or any of their respective
          representatives. To the contrary, its existence has since been all but admitted by a
          representative of CS Ltd. in separate proceedings before the DIFC courts.

47.       IT Ltd.’s representatives sought further information from IBL in four separate letters,
          and confronted IBL with the matters set out above. 26 However, to date, IBL has refused
          to provide the Claimant with any substantive response to these letters. 27 In so doing,
          IBL continues to engage in a pattern of deception and obfuscation by behaving as if the
          IBL Loan is unsecured: there can be no commercial justification for a bank to require
          “additional collateral” when, in fact, such bank already maintains as collateral a cash
          deposit that equates to 103.5% of the total size of the loan.




26
     Letter to IBL dated 25 September 2017 (Exhibit C-23); letter to IBL dated 25 October 2017 (Exhibit C-24);
     and letter to IBL dated 17 December 2017 (Exhibit C-25); letter to IBL dated 21 March 2018 (Exhibit C-26).
27
     See letter from IBL to Korek dated 29 January 2018 (Exhibit C-27); letter from IBL to Mr. Barzani dated
     1 February 2018 (Exhibit C-28); letter from IBL to Korek dated 29 March 2018 (Exhibit C-29).

                                                      15
  Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 25 of 27




48.   Accordingly, the Claimant was left with no choice but to commence these proceedings
      in order to seek compensation for the losses it has suffered, as well as a declaration that
      the Subordination Agreement is null and void pursuant to Articles 202, 208 and 209 of
      the Lebanese Code of Obligations and Contracts, or alternatively that it is has lapsed
      and is no longer in force and effect.

(C)   THE ARBITRATION AGREEMENT

49.   Clause 5.2 of the Subordination Agreement provides:

            “Any dispute, claim, question or disagreement arising out of or relating to
            this Agreement or the transactions contemplated herein (a “Dispute”), shall
            be settled by binding arbitration in accordance with the Rules of Conciliation
            and Arbitration of the Beirut Chamber of Commerce and Industry by one or
            more arbitrators, and the procedures set forth below. Judgment upon the
            award rendered by the arbitrator may be enforced in any court having
            jurisdiction over such dispute. The Arbitration is to take place in Beirut in the
            English language unless otherwise agreed by the parties. The award shall be
            final and binding and the parties waive their rights to lodge an appeal against
            the award. Nothing in this Agreement including this Section 5.2 shall prevent
            a party from seeking injunctive relief including but not limited to injunctive
            relief before the Fast Track Judge in the case of any breach or alleged breach
            by another party.”

50.   Accordingly, the Claimant hereby refers the dispute to arbitration pursuant to
      Clause 5.2 of the Subordination Agreement.

(D)   RELIEF SOUGHT

51.   Whilst reserving the right to claim further and/or other relief in due course, the Claimant
      indicates at this stage that it seeks the following relief:

      (a)      an order declaring that the Subordination Agreement is null and void; or
               alternatively an order that the Subordination Agreement has lapsed and is no
               longer in force and effect;




                                               16
  Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 26 of 27




      (b)    an order that IBL pay damages to the Claimant in an amount to be determined
              during the course of this arbitration;

      (c)    an order that the Respondents pay to the Claimant the amount of all documented
              costs and expenses (including legal fees) incurred by the Claimant in connection
              with these arbitral proceedings, including the costs of the Tribunal, the Court of
              Arbitration of the Beirut Chamber of Commerce and Industry, as well as any
              legal and other fees, costs and/or expenses incurred by the Claimant, including,
              but not limited to, legal fees, expert fees and costs in respect of the time spent
              by the Claimant’s representatives on a full indemnity basis;

      (d)    an order that the Respondents pay post-award interest on all sums awarded at
              the maximum permitted rate until payment in full; and

      (e)    such other relief as the Tribunal may deem appropriate.

52.   The Claimant reserves its right to plead its case further and to advance further
      arguments and produce such further evidence (whether factual or legal) as may be
      necessary to complete or supplement the presentation of its claims or to respond to any
      arguments or allegations advanced by the Respondents. The Claimant also reserves its
      right to produce further documentary evidence and expert evidence, and to produce
      witness evidence in order to supplement and support the claims made in this Request
      for Arbitration.

(E)   COMMENTS AS TO PROCEDURE

53.   Pursuant to Clause 5.2 of the Subordination Agreement, the parties have agreed that:
      (a)    the number of arbitrators shall be one or more;

      (b)    the language to be used in the arbitration shall be English; and

      (c)    the seat of the arbitration shall be the Beirut.

54.   As Clause 5.2 does not prescribe a fixed number of arbitrators, the Claimant requests
      that, in light of the nature, complexity and size of the dispute, the Court of Arbitration
      appoint a three-member arbitral tribunal in accordance with Article 2(5) of the Rules.
      Should the Claimant’s request be granted, the Claimant will nominate an arbitrator
      within the timeframe prescribed by the Court of Arbitration.




                                              17
Case 1:18-mc-00458-LGS-OTW Document 2-4 Filed 10/05/18 Page 27 of 27




    Respectfully submitted on behalf of Iraq Telecom Limited,




    Kirkland & Ellis Intemati
    30 St. Mary Axe
    London EC3A 8AF
    United Kingdom




    By:   ':iOWA ~                              _
    Jones Day          ~
    2 rue Saint-Florentin
    75001 Paris
    France




    By: - __      .4I-J.:........IIl~~                _

    Nabil Abdel-Male
    Achrafieh, Medawar, Pasteur Str., Pasteur 40 Bldg, 8th Floor
    Postal Code 2072 6801
    P.O.Box 17-5429 - Beirut - Lebanon
                                                                   26 June 2018




                                                 18
